Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to communication:  response to original application filed on 03/21/2019.
Claims 1-5 are currently pending in this application.  
The IDS filed on 03/21/2019 has been accepted.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim elements “authentication unit configured to” and “encryption unit configured to” included in claims 1-5, “communication unit configured to transmit” included in claims 2, 3, and 5, “sensor unit configured to” in claim 4, “search link unit configured to” in claim 5, and “automatic flight setter configured to” in claim 5 are limitations that invokes 35 U.S.C. 112(f). However, the written description fails to clearly link or associate the disclosed structure, 
Applicant may:
(a)   Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112 (f); or
(b)   Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)   State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Chau et al. US Patent No. 9,545,995 (hereinafter Chau)

As per claim 1, Chau teaches a system for verifying control history of an unmanned aerial vehicle, the system comprising a pilot terminal (Figure 1 with aerial vehicle override with piloting interfaces; see col. 11 line 65 to col. 12 line 20; aerial vehicle override system may also be coupled with server via wired or wireless connection as seen in col. 12 lines 50-68), wherein the pilot terminal comprising: an authentication unit configured to collect personal information from a pilot who controls the unmanned aerial vehicle to authenticate the pilot (col. 9 lines 19-40 with collecting user’s credentials to authenticate pilot; also see col. 13 lines 13-36 with profiles of pilots; further see col. 15 lines 20-60 with collecting personal information and comparing it to stored personal information for authentication); a storage unit storing control information regarding the pilot’s control of the unmanned aerial vehicle (col. 13 lines 20-36 with memory storing data records and rule set files related to pilots and aerial vehicles; also see col. 15 lines 35-50; further see col. 19 lines 35-60 with experience profile); and an encryption unit configured to seal and encrypt data of the personal information and the control information (col. 13 lines 20-36 wherein the internal memory may be encrypted).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chau as applied above, in view of Boyd et al. US Patent No. 10,121,117 (hereinafter Boyd).
As per claim 2, although Chau teaches utilizing encrypted information, Chau does not explicitly teach transmitting data to a flight history verification server, wherein the flight history verification server receives flight information from the unamend aerial vehicle in real time or collects data stored in the unmanned aerial vehicle, and compares the flight information of the collected data with the encrypted data to determine whether data regarding a record of the control of the unmanned vehicle is reliable.  However, sending flight information from an unmanned aerial vehicle to a verification server to determine whether data regarding a record of the control of the unmanned aerial vehicle is reliable would have been obvious.  FOr example, see Boyd (col. 6 lines 25-40 with vehicle sending flight information such as captured 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chau with Boyd.  One of ordinary skill I the art would have been motivated to perform such an addition to provide better flight patterns by reducing obstructions and verifying locations during a flight (col. 1 lien 10-15).

	As per claim 5, the Chau combination teaches wherein the pilot terminal further comprises: a search link unit configured to be operatedin conjunction witht eh flight history verification server via a network to a swearch for an optimum flight path for the unmanned aerial vehicle; and an automatic flight setter configured to receive an automatic control signal from the flight history verification server to cause the unmanned aerial vehicle to be automatically flown without the pilot’s control (Boyd abstract; see Figure 9 with transmitting instructions for delivering item after a flight plan is generated; the generation of the flight plan is based on a search/request; see col. 6 lines 10-67 wherein optimum flight plan is selected based on obstructions and obstacles; flight path/plan is then verified and sent to unmanned vehicle for automatic flight)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chau as applied above, in view of Popa-Simil et al. US Patent Application publication 2017/0148340 (hereinafter Popa)

	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Popa-Simil with Chau.  One of ordinary skill in the art would have been motivated to perform such an addition to improve the flying abilities of an airborne devices operator (see abstract and title).  

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: As per claim 3, although Chau teaches utilizing pilot experience and profiles (for example see col. 19 lines 35-60), such information is used to adjust the control system of the unmanned . 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495